
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 130
		IN THE HOUSE OF REPRESENTATIVES
		
			March 1, 2011
			Mr. Baca submitted
			 the following resolution; which was referred to the
			 Committee on Education and the
			 Workforce
		
		RESOLUTION
		Expressing support for designation of the
		  fourth Friday of March as Cesar E. Chavez Day.
	
	
		Whereas Senator Robert F. Kennedy called Cesar E. Chavez
			 “one of the heroic figures of our time” and Doctor Martin Luther King, Jr.,
			 telegraphed him “Our separate struggles are really one. A struggle for freedom,
			 for dignity and for humanity”;
		Whereas Cesar E. Chavez, a self-learned man, was a
			 recipient of the Martin Luther King Jr. Peace Prize during his lifetime and was
			 awarded the Presidential Medal of Freedom on August 8, 1994;
		Whereas the achievements of Cesar E. Chavez should be
			 recognized for his contributions to improve the plight of migrant workers and
			 for the inspiration his efforts gave many to work toward social justice in
			 their communities;
		Whereas his use of fasting to gain national attention made
			 people aware of the struggles of farm workers gaining support for a system of
			 better pay, humane housing, respect, and the outlawing of child labor;
		Whereas he has made distinct and significant
			 contributions, including pesticide-free working conditions for laborers
			 resulting in uncontaminated food consumed by people in the United
			 States;
		Whereas the designation of the fourth Friday of March as
			 “Cesar E. Chavez Day” would underscore the example he set by never wavering in
			 his commitment to education, civic responsibility, and nonviolence; and
		Whereas several States already commemorate “Cesar E.
			 Chavez Day”: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)supports the designation of “Cesar E.
			 Chavez Day”;
			(2)requests the
			 President to issue a proclamation recognizing “Cesar E. Chavez Day”;
			(3)encourages the
			 people of the United States, and Federal, State, and local governments, and
			 interested groups to observe “Cesar E. Chavez Day” with appropriate programs,
			 ceremonies, and activities;
			(4)supports
			 curriculum in public elementary and secondary schools in the United States
			 focusing on the goals and ideals of Cesar E. Chavez and his dedication to farm
			 workers’ children by organizing migrant schools, allowing many of those school
			 children to graduate and work as teachers, doctors, and in other professional
			 occupations; and
			(5)recognizes the
			 legacy of Cesar E. Chavez in denouncing the abuse of human dignity and the
			 exploitation of the vulnerable, in promoting education, and advancing the
			 American Dream.
			
